Case 4:04-cr-00161-WTM-CLR Document 155 Filed 04/27/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

UNITED STATES OF AMERICA
CASE NO. CR404-161

V.

)
)
)
)
DOMINIC BROWN, )
)
Defendant. )

)

 

Before the Court is the Magistrate Judge’s Report and
Recommendation (Doc. 154), to which no objections have been
filed. After careful consideration and review of the record,
the report and recommendation (Doc. 154) is ADOPTED as the
Court’s opinion in this case. Accordingly, Defendant’s letter,
which the Court construes as a successive motion for relief
pursuant to 28 U.S.C. § 2255, is DISMISSED.

SO ORDERED this 27, of April 2020.

Zi See hee

WILLIAM T. MOORE, IR
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
